Pek Ctjbiam.
This is an application for a writ of ceHiorari to review an ordinance authorizing the construction of a boardwalk, along the beach, in front of the property of the applicant.
Application for such writ was previously made to Mr. Justice Bodine, and denied.
We have considered the grounds presented and urged and have concluded that the application should be denied as we fully approve and concur in the conclusions of Mr. Justice Bodine in denying the writ when application was made to him. His conclusions are fully set forth in a memorandum filed June 3d, 1930.